Citation Nr: 0618098	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-00 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for genitourinary disorder, 
including Immunoglobulin A (IgA) nephropathy, claimed as 
secondary to exposure to herbicides.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active duty service from January 1966 to May 
1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the RO.  

The Board previously remanded this case in September 2004 for 
additional development of the record.  

In a January 2006 statement, the veteran raised the issue of 
whether new and material evidence has been received to reopen 
a claim of service connection for thyroid disorder.  As it 
has not been developed for appellate review, this issue is 
referred to the RO for appropriate action.  



FINDING OF FACT

The veteran is not shown to have demonstrated a genitourinary 
disorder, including hematuria, proteinuria, IgA nephropathy, 
hydroceles, spermatoceles, or varicoceles, due to any event 
or incident of his period of active service.   




CONCLUSION OF LAW

The veteran is not shown to have a genitourinary disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).   



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  

Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify 
the claimant of the information and evidence needed to 
substantiate and complete a claim, including as to a rating 
and the effective date of any disability benefits.  The 
veteran must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  The veteran was provided the notice 
contemplated by 38 U.S.C.A. § 5103(a) in April 2002 and 
November 2004 correspondences.  While the notices did not 
address the information and evidence needed to substantiate 
the disability rating and effective date to be assigned in 
the event his claim was successful, as explained below, the 
Board has determined that service connection is not warranted 
in this case.  

The veteran's claim was adjudicated in a July 2002 rating 
decision, following the April 2002 notice letter.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, including VA 
examination in August 2005 addressing the etiology of his 
claimed disorder.  

Hence, VA has fulfilled its duties under VCAA.  To the extent 
that VA has failed to fulfill any duty to notify and assist 
the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. 


Factual background

The veteran asserts that his genitourinary disorder is 
related to events in service, including the exposure to 
herbicides while serving in the Republic of Vietnam.  

The service medical records are silent for any reference to a 
genitourinary or kidney disorder.  

Post-service private, VA, and Department of Defense treatment 
records on file from 1978 to December 2005 show that the 
veteran was discovered in 1992 to have proteinuria and 
microscopic hematuria with normal kidney function.  He 
reported occupational exposure to radiation and chemicals.  
He denied a history of prior kidney stones or gross 
hematuria.  He was diagnosed with IgA nephropathy.  

Around 2001, he began experiencing a decline in renal 
function, and a worsening of the proteinuria.  A needle 
biopsy of the kidney in February 2002 revealed 
glomerulonephritis and findings consistent with IgA 
nephropathy.  His hematuria and proteinuria were described as 
of uncertain etiology.  The veteran reported exposure to 
Agent Orange in service.  He also reported exposure to 
combat.  

The treatment records since 1999 also document bilateral 
epididymal cysts.  

At a July 2003 hearing before a Decision Review Officer, the 
veteran testified that he served in Vietnam, where he was 
exposed to Agent Orange.  He testified that he was not 
treated in service for a kidney condition and that first 
noticed blood in his urine around 1992.  He indicated that 
his physicians were unclear as to the etiology of his claimed 
condition, but that none had related the genitourinary 
condition to herbicide exposure.  

The veteran attended a VA examination in August 2005.  The 
examiner noted the veteran's history of IgA nephropathy by 
needle biopsy in 2002, and noted that the veteran was treated 
once for a sexually transmitted disease in service.  

The examination revealed bilateral hydroceles, and a left 
spermatocele and varicocele.  A urinalysis revealed gross 
proteinuria and elevated blood urea nitrogen and creatinine 
levels.  

The examiner diagnosed IgA nephropathy; bilateral hydroceles; 
and left spermatocele and varicocele.  

With respect to the etiology of the disorders, the examiner 
stated that most cases of IgA nephropathy were idiopathic, 
but that there was no known association between IgA 
nephropathy and exposure to Agent Orange.  

The examiner concluded that it therefore was less than likely 
that the current IgA nephropathy was secondary to exposure to 
Agent Orange.  

He also concluded that the hydroceles, spermatoceles, and 
varicoceles were not associated with exposure to Agent 
Orange.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Service incurrence of certain kidney disorders, such as 
nephritis and calculi of the kidney, during wartime service 
may be presumed if manifested to a compensable degree within 
one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001), was enacted, which, inter alia, amended 38 U.S.C.A. 
§ 1116 to provide a presumption of exposure to herbicides for 
all veterans who served in Vietnam during the Vietnam Era.  

The veteran's claimed disorder is not a disease that is 
subject to presumptive service connection on an herbicide 
basis.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
Entitlement to service connection for genitourinary 
disability, including hematuria, proteinuria, IgA 
nephropathy, hydroceles, spermatoceles, and varicoceles, on 
an herbicides basis is therefore denied.  

The veteran is not precluded, however, from proving that his 
claimed genitourinary disability resulted from exposure to 
herbicides in service under the provisions of 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

The service medical records are silent for any reference to a 
genitourinary or renal condition, including hematuria, 
proteinuria, or IgA nephropathy.  Although the veteran 
reported to private treating physicians that he had 
experienced combat, the Board points out that his service 
personnel records do not support his contention.  In any 
event, he does not contend he was treated for his claimed 
condition in service.  The provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are therefore not for application.  

Moreover, there is no post-service evidence of a 
genitourinary condition until 1992 when he was found to have 
hematuria and proteinuria, resulting in a diagnosis of IgA 
nephropathy.  None of his treating clinicians has suggested 
that the claimed condition is related to service.  

While the records show he reported exposure to Agent Orange, 
the clinicians did not suggest the claimed disorder was 
related to that exposure, and the veteran testified that none 
of his physicians has linked his genitourinary condition to 
herbicide exposure.  

In addition, the veteran was first noted to have hydroceles, 
spermatoceles, and varicoceles in 1999, and none of his 
treating clinicians has suggested a relationship of those 
findings to service.  
 
The veteran was examined in August 2005 for the specific 
purpose of determining whether he had a genitourinary 
disorder etiologically related to service.  

After examining the veteran and reviewing the claims files, 
the examiner essentially concluded that there was no basis to 
relate the current genitourinary condition, including IgA 
nephropathy and the hydroceles, spermatoceles, and 
varicoceles, to service.  

The examiner explained that most cases of IgA nephropathy are 
idiopathic in nature, and he concluded that the veteran's IgA 
nephropathy in particular was not related to herbicide 
exposure.  

The examiner also concluded that the hydroceles, 
spermatoceles, and varicoceles were not related to any 
herbicide exposure in service.  

In short, the only evidence supportive of the claim consists 
of the statements and testimony of the veteran himself.  
However, as a layperson, his statements and testimony as to 
medical causation do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, while he told his treating physicians that he was 
exposed to Agent Orange, as noted previously, none of the 
physicians addressed the etiology of any genitourinary 
disorder, other than to indicate that the etiology was 
unclear.  

Evidence which is simply unenhanced information recorded by a 
medical examiner does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In short, there is no competent evidence of genitourinary 
disability, including hematuria, proteinuria, IgA 
nephropathy, hydroceles, spermatoceles, or varicoceles, in 
service or until years after service, and no competent 
evidence linking any current genitourinary disorder to 
service, including to any herbicides exposure.  As the 
preponderance of the evidence is against the claim, service 
connection for genitourinary disability must be denied.  



ORDER

Service connection for genitourinary disorder, including IgA 
nephropathy, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


